COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Wayne Edward Lindsey v. The State of Texas

Appellate case number:      01-15-00143-CR

Trial court case number:    1426650

Trial court:                262nd District Court of Harris County

        On February 6, 2015, appellant, Wayne Edward Lindsey, timely filed a notice of
appeal in the trial court from the judgment of conviction, following the jury’s verdict
finding appellant guilty of the second-degree felony offense of aggravated assault—
serious bodily injury, signed by the trial court on February 6, 2015, assessing twenty
years’ confinement. See TEX. R. APP. P. 26.2(a). On September 8, 2015, appellant’s
appointed counsel filed his appellate brief, setting appellee’s brief to be due within 30
days. See id. 38.6(b). Because appellee failed to timely file a brief, the Clerk of this
Court sent a notice to the parties on October 21, 2015, informing appellee that the time
for filing its brief had expired, and requested that a brief with an extension, or else a
notice that appellee did not intend to file a brief, be filed within 10 days of that notice.
See id. 10.5(b), 38.6(d). However, appellee failed to timely file a brief or extension.
       Accordingly, this Court requests that an appellee’s brief be filed with an extension
request, an extension, or a notice that no appellee’s brief will be filed, from appellee’s
counsel, Alan Curry, within 10 days of the date of this order. See TEX. R. APP. P. 2,
10.5(b), 38.6(b), (d). The Court notifies appellee that, if no brief or extension is timely
filed within 10 days of the date of this order, this Court will set this appeal for submission
on the appellant’s brief only. See id. 38.9(a). Appellant’s reply brief, if any, must be
filed within 20 days after the appellee’s brief is filed. See id. 38.6(c).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court
Date: December 29, 2015